Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
      		
           					Reason for Allowance
Claims 1 and 3-8 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. coenegracht et al., US 20190170961 A1
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said coupling component comprises: a main body that defines said plugging sections of said at least one coupling slot, two resilient members that are connected respectively to opposite ends of said main body along a second direction perpendicular to the first direction, and that are resiliently flexible, and two stopping members that are connected respectively to said opposite ends of said main body such that each of said resilient members is spaced apart from a respective one of said stopping members along the first direction; wherein said casing comprises: a surrounding wall that surrounds said receiving slot, and two locking pieces that are connected to said surrounding wall, that are disposed in said receiving slot, and that are opposite to each other along the second direction, each of said locking pieces being disposed between a respective one of said resilient members and a respective one of said stopping members such that movements of said coupling component relative to said casing along the first direction are restricted; and wherein, when said resilient members are pushed toward said main body, movement of said coupling component in the first direction is not restricted by said resilient members, thereby allowing removal of said coupling component from said receiving slot of said casing
in combination with the rest of the limitations of the base claim.  

Claims 3-8 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883